Citation Nr: 0013311	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-19 575	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Whether the veteran submitted a timely claim of 
entitlement to payment of additional compensation based on 
the dependency of V.N., the veteran's spouse from September 
1996 to April 1998.

2.  Whether overpayment in the amount of $2,625.00, was 
properly created.

3.  Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $2,625.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from May 1969 to February 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which determined that an overpayment 
had been created when the veteran continued to receive an 
additional amount of compensation based on a dependent spouse 
after he divorced D.B. in June 1996, and from a July 1998 
calculation by the Debt Management Center, St. Paul, 
Minnesota, that the overpayment totaled $2,625.00.  
Thereafter, the RO determined that the veteran's June 1998 
submission was beyond the effective date for adding V.N. as a 
dependent.

After review of all the evidence and contentions of record, 
the Board finds that the issues on appeal are more accurately 
stated as reflected on the title page of this decision.

The veteran's request for a waiver of the debt is addressed 
in the REMAND appended to this decision.


FINDINGS OF FACT

1.  An overpayment of compensation benefits resulted when the 
veteran failed to notify VA that he had divorced a dependent 
spouse, D.B., in June 1996.

2.  The veteran knew that he was receiving an additional 
amount of compensation benefits based on D.B.'s dependency, 
but did not inform VA of his change in marital status.  

3.  The veteran remarried in September 1996, but did not 
inform VA that he had married V.N. until after his divorce 
from V.N. was final in April 1998.

4.  In May 1998, the veteran married S.L.
5.  The veteran informed VA in June 1998 of his divorce from 
D.B., marriage to V.N., divorce from V.N., and marriage to 
S.L. during the process of obtaining benefits for a dependent 
child from his marriage to S.L.

6.  The veteran did not establish V.N.'s dependency for VA 
purposes prior to termination of the dependency relationship.  


CONCLUSIONS OF LAW

1.  The veteran did not submit a timely claim for payment of 
additional compensation for a dependent spouse based on 
dependency during the period from September 1996 to April 
1998.  38 U.S.C.A. §§ 1115, 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.4, 3.102, 3.205, 3.206, 3.401, 3.501 
(1999).

2.  An overpayment of additional VA compensation benefits for 
a spouse was properly created.  38 U.S.C.A. §§ 5107, 5112 
(West 1991); 38 C.F.R. §§ 3.401, 3.500, 3.501 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he was entitled to payment of 
additional compensation based on the dependency of a spouse, 
V.N., during the period that he was married to V.N.  The 
veteran further contends he is entitled to establish V.N. as 
his dependent spouse for the period of his marriage to her, 
from September 1996 to April 1998, and that the creation of 
an overpayment based on his receipt of an additional amount 
of compensation for that period was not valid.  The veteran 
contends that, although he did not seek to establish V.N. as 
a dependent spouse until after he divorced V.N., married 
S.L., and established S.L. as his dependent spouse, his 
application for benefits during the period of V.N.'s 
dependency is timely.  He contends that although the RO had 
not been informed of his divorce from D.B. and his subsequent 
remarriage to V.N., it would be unfair not to provide him 
with additional compensation during this time, as he was 
married.
In this regard, the veteran maintains that he completed forms 
and reported his September 1996 marriage to V.N. when, as 
part of a Defense Enrollment Eligibility Reporting System 
(DEERS), he informed authorities in the Department of Defense 
of his marital status and V.N. received a military 
identification card.  It is asserted that he believed that 
this also established eligibility for VA dependency 
allowance.

Factual Background

The record reflects that, in February 1994, the veteran was 
awarded service connection and a 30 percent disability 
evaluation was assigned, effective in September 1992.  In 
March 1994, the veteran submitted a VA Form 21-686c, 
Declaration of Status of Dependents, which reflected that the 
veteran had three dependent children who were in the custody 
of E.H., to whom the veteran had been married from May 1980 
to May 1993.  The veteran was notified that his benefits 
would, from the effective day of the award to June 1, 1993, 
include an additional compensation allowance for his spouse 
and children.  He was further advised that the amount of the 
additional compensation would be decreased effective June 1, 
1993, to reflect discontinuance of the additional amount for 
a spouse, based on his divorce from E.H.  The award letter 
advised him to promptly report any changes in the status of 
his dependents.

In May 1995, the veteran submitted a VA Form 21-686c, 
Declaration of Status of Dependents, which reflected that the 
veteran had married D.B. in April 1995.  The veteran was 
notified in August 1995 that his compensation benefits had 
been amended to reflect additional benefits based on a spouse 
and children.  The veteran was again notified in the award 
letter that he should promptly report any changes in the 
status of his dependents.  

In early June 1998, the veteran submitted a VA Form 21-686c, 
Declaration of Status of Dependents, which reflected that the 
veteran had divorced D.B. in June 1996, married V.N. in 
September 1996, divorced V.N. in April 1998, and married S.L. 
in May 1998.  In June 1998, the veteran was notified that his 
monthly compensation had been decreased, to remove the 
additional allowance for a spouse, effective July 1, 1996, 
based on his divorce from D.B.   

By correspondence dated in July 1998, the veteran was 
notified that an overpayment in the amount of $2,625.00 had 
been created.  The veteran was notified of his rights to 
dispute the creation of the debt or the amount of the debt 
and of his right to seek waiver of the debt.  Correspondence 
dated later in July 1998 reflects that VA received notice 
that the veteran disputed the amount and existence of the 
debt, and wished to seek waiver of the debt, if there was a 
debt.  The veteran was provided with an audit of his account, 
reflecting the amount of compensation to which he was 
entitled, the amount of compensation he actually received, 
and reflecting that he received an overpayment of $2,625.00.

The record reflects that, in late July 1998, the veteran 
submitted a copy of his marriage certificate establishing his 
marriage to V.N., and a copy of April 1998 court order 
granting the veteran's divorce from V.N.  

Analysis

1.  Whether the claim for benefits based on dependency of 
V.N. was timely 

A veteran entitled to service-connected compensation whose 
disability is rated not less than 30 percent shall be 
entitled to additional compensation for a spouse, child 
and/or dependent parent.  38 U.S.C.A. § 1115; 38 C.F.R. 
3.4(b)(2).  A valid marriage may be established by various 
types of documentary evidence, including a copy or abstract 
of the public record of marriage, or a copy of the church 
record of marriage, containing sufficient data to identify 
the parties, the date and place of marriage, and the number 
of prior marriages if shown on the official record will prove 
a marriage.  38 C.F.R. § 3.205.

In this case, the veteran established in July 1998 that he 
entered into a valid marriage to V.N. in September 1996 by 
providing a copy of the official marriage certificate.  
However, the veteran, at that same time, provided evidence of 
a valid divorce decree establishing that the veteran had 
divorced V.N. in April 1998.  38 C.F.R. § 3.206.  Further, 
the veteran provided proof under 38 C.F.R. § 3.205 
establishing that he had remarried subsequent to his divorce 
from V.N., and that S.L. was his dependent spouse.  

The Board begins its analysis of the veteran's July 1998 
claim for payment of additional compensation benefits based 
on the veteran's marriage to V.N. from September 1996 to 
April 1998 by first noting that the effective date of an 
award of additional compensation for a dependent is based on 
the date of claim.  The date of a claim for additional 
benefits for a spouse is determined by establishing the 
latest of the following dates: the date of marriage, if the 
evidence of the event is received within one year of the 
event; otherwise, the date notice is received of the 
dependent's existence, if evidence is received within one 
year of the VA request; or, the date the dependency arises.  
38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(a)(3).  The 
effective date for additional benefits may also depend on the 
date of the rating action which awarded a 30 percent or 
higher disability evaluation, or the date of commencement of 
the veteran's award, but these criteria are not applicable to 
this claim, since the veteran was already in receipt of 
additional benefits for a spouse prior to the marriage to 
V.N.  Id.  

The veteran married V.N. in September 1996, but he did not 
notify VA of that marriage until June 1998.  Because the 
veteran did not notify VA within one year after the marriage, 
his earliest entitlement to an award of an additional amount 
of compensation based on V.N.'s dependency would be June 
1998.  The Board is unable to find any statutory or 
regulatory authorization for retroactive payment of the 
additional amount for a spouse during a period prior to the 
actual date of claim, unless the claim is submitted within 
one year after the marriage.  

However, since, in this case, the veteran established S.L. as 
his dependent spouse as of July 1, 1998, the veteran was no 
longer entitled to an additional amount of compensation based 
on V.N.'s status as a dependent spouse, because that 
relationship had been terminated by divorce.  The statute and 
regulations are clear that no payment of an additional amount 
of compensation may be paid to a veteran based on a 
dependency relationship, including a spouse, child, or parent 
dependent, where the dependency relationship has already been 
terminated.  See 38 U.S.C.A. § 1115; 38 C.F.R. §§ 3.4, 3.206, 
3.57-3.60.  

It is contended that the veteran's correspondence with the 
Department of Defense, which predates 1996, concerning 
eligibility for benefits, which it is neither shown nor 
contended are operated by VA, constitutes notice to VA of his 
spousal dependency status.  However, no law or regulation is 
cited in support of the proposition and the Board is not 
aware of any such authority.  There is no evidence of record 
that VA was in any way notified of the veteran's marriage to 
V.N. prior to June 1998.  

While the Board is not unsympathetic with the veteran's 
contention that he was eligible for the benefits he received, 
the Board notes that it was incumbent upon the appellant to 
take whatever action was necessary to apprise himself of the 
relevant laws and regulations governing the award of VA 
benefits as necessary to establish entitlement.  The Supreme 
Court has held that everyone dealing with the Government is 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations.  Fed. Crop. Ins. Corp. v. 
Merrill, 322 US 380 (1947); Morris v. Derwinski, 1 Vet. App. 
260 (1991).  Statutes are binding on all who seek to come 
within their sphere, regardless of actual knowledge of what 
is in the statutes or of the hardship resulting from innocent 
ignorance.  In addition, the Board notes that the veteran 
took the proper steps at the time of his award in 1994 to 
notify the RO of his dependents.  The Board also notes that 
the veteran had been advised, on several occasions, to notify 
VA regarding "any change in the number or status" of 
dependents.  The correspondence on file reflects that the 
veteran was specifically informed to notify VA, and not some 
other governmental agency, of any change in his dependency 
status.

The Board notes further that eligibility for a benefit and an 
award of a benefit are separate.  Specifically, in order for 
a veteran to receive any veterans' benefit paid or furnished 
under the laws administered by VA, the veteran must file a 
claim in the form prescribed by VA.  38 U.S.C.A. § 5101; 38 
C.F.R. § 3.151(a).  Hence, while the veteran was certainly 
eligible, based upon an apparently valid marriage, to submit 
a claim for payment of additional compensation for a spouse 
from September 1996 to April 1998, upon and during his third 
marriage, he did not submit a claim for such additional 
disability compensation until June 1998.  As noted 
previously, in order for any VA benefits to be paid to any 
individual, a specific claim must be filed for such a 
benefit.  The veteran did not file a specific claim for 
benefits based on V.N.'s dependency during his marriage to 
V.N.  

The Board is unable to find any legal basis upon which 
payment of an additional amount of compensation may be paid, 
retroactively, for the period of V.N.'s dependency, from 
September 1996 to April 1998, based on submission of a claim 
for such benefits in June 1998, after the relationship was 
legally terminated.  The veteran's claim for additional 
benefits based on the dependency of V.N. was not timely 
filed, and there is no basis upon which benefits for the 
period from September 1996 to April 1998 may be paid, based 
on the claim submitted in June 1998.  

In short, the appellant's claim fails because he did not 
provide the necessary information within the 12-month time 
period required by regulation.  The Board is, as noted, bound 
by the laws enacted, and by VA regulations.  38 U.S.C.A. § 
7104.  It appears that there is no possible provision to 
allow a grant of the benefit sought on appeal since the 
statutory and regulatory requirements are shown not to have 
been met.  The legal criteria, not the facts, are dispositive 
of the issue.  The appellant has failed to state a claim upon 
which relief could be granted, and, as a matter of law, the 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the appeal to the Board is terminated).

2.  Propriety of creation of debt in the calculated amount of 
$2,625.00

A debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1); 
VAOPGCPREC 6-98 (1998); Schaper v. Derwinski, 1 Vet. App. 
430, 434 (1991).  In order for the Board to determine that 
the overpayment was properly created, it must be established 
that the veteran was not entitled to the benefits in 
question, or, if there was no legal entitlement, then it must 
be shown that VA was not solely responsible for the erroneous 
payment to the veteran.   

The veteran's contention that he did, in fact, meet the 
criteria for receipt of the benefits which were paid has been 
addressed above, and the Board has determined that, although 
the veteran was eligible to apply for the benefit he was 
receiving, he did not, in fact, make such application.  The 
statutory availability of a benefit is not equivalent to 
entitlement to a benefit.  VA is not authorized to award 
benefits for a dependent spouse prior to the date of receipt 
of a claim for payment based on the dependency of that 
spouse, under the circumstances of this case, where no 
application was made within one year after the marriage or 
any time during the existence of the marriage.  Thus, the 
veteran was not legally entitled to the benefits in question, 
and creation of an overpayment based on the veteran's receipt 
of those benefits was not improper.

Regulations provide that a veteran who is receiving 
compensation must notify the VA of any material change or 
expected change in his or her circumstances that would affect 
his or her entitlement to receive, or the rate of, the 
benefit being paid.  Such notice must be furnished when the 
recipient's marital or dependency status changes.  38 C.F.R. 
§ 3.660(a).  In this case, the veteran, but not VA, knew that 
the veteran married V.N.  VA had no control over whether the 
veteran notified VA of the change as to his dependent spouse.  
VA was not responsible for the veteran's erroneous receipt of 
benefits.  Thus, creation of the debt was not improper, as no 
VA error was involved.  

The veteran has requested an explanation and audit or 
accounting of the calculation of the debt, and the veteran 
was provided with information in July 1998.  The Board finds 
that the record in this case is clear as to how the 
overpayment amount was calculated, and what benefit amounts 
were due and paid to the veteran.  The veteran has not raised 
any contention as to the accuracy of the calculations.  The 
Board does not find any error or impropriety in this regard.  

The effective date of a reduction of compensation by reason 
of marriage, annulment, divorce, or death of a dependent of a 
payee shall be the last day of the month in which such 
marriage, annulment, divorce or death occurs.  38 U.S.C.A. 
§ 5112(b)(2); 38 C.F.R. § 3.501(d)(2).  The evidence of 
record establishes that the veteran obtained a divorce from B 
in June 1996, and that the additional payment of compensation 
based on B's dependency was discontinued as of July 1, 1996.  
That is the appropriate date for discontinuance of the 
payment based on B's dependency, by statute.  The Board does 
not find any error or impropriety in the creation of the 
veteran's debt in this regard.

The Board notes the veteran's contention that it is unfair 
for VA to take retroactive action to discontinue the award 
based on D.B.'s dependency without also taking retroactive 
action to restart the additional payment when the veteran 
remarried.  However, the governing statutory and regulatory 
provisions, as noted above, authorize no payment where a 
dependency relationship is terminated, regardless of 
notification to VA, but do not authorize initiation of 
payment when a dependency relationship is established until a 
claim is submitted.  The Board sympathizes with the veteran's 
contention that it is unfair to treat termination and 
initiation of dependency relationships differently.  However, 
this difference in treatment is based on the statutes 
governing veterans' benefits, and creation of a debt on this 
basis is not improper.

The Board has considered each of the veteran's contentions 
and the facts and circumstances of this case.  The Board 
concludes that the veteran's claim that the overpayment in 
the calculated amount of $2,625.00 was improper must be 
denied.  


ORDER

The veteran's claim that he submitted a timely claim of 
entitlement to payment of additional compensation based on 
the dependency of "V.N.", the veteran's spouse from 
September 1996 to April 1998, is denied.

The claim that an overpayment in the amount of $2,625.00, was 
not properly created is denied.



REMAND

After being notified of the overpayment in the amount of 
$2,625.00, the veteran argued that this debt was improperly 
created and, in the alternative, requested a waiver of 
recovery of such overpayment amount.  The RO developed the 
creation issue and deferred discussion of the waiver issue.  
As discussed above, the Board has found that the overpayment 
was properly created.  However, as the veteran has requested 
waiver of any overpayment found to be properly created, the 
veteran's request for waiver must now be addressed.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  First, the 
Committee for Waivers and Compromises (Committee) must render 
a decision as to waiver, not yet accomplished in this case.

Accordingly, the case is remanded for the following:

1.  The veteran should be requested to 
furnish a complete and current financial 
status report.  The RO should also 
request any other development deemed 
appropriate to the waiver issue.

2.  The RO should refer the veteran's 
claim to the Committee for formal 
consideration of the veteran's claim of 
entitlement to a waiver of the recovery 
of the overpayment of VA compensation 
benefits, taking into consideration the 
evidence requested above.  The Committee 
should determine whether recovery of the 
indebtedness would be against equity and 
good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) and 38 
C.F.R. §§ 1.963(a), 1.965(a).  If the 
action taken by the Committee is adverse, 
the RO should issue the veteran and his 
representative a supplemental statement 
of the case that contains a summary of 
the relevant evidence and a citation and 
discussion of all of the applicable laws 
and regulations to include a discussion 
of the cited elements of equity and good 
conscience.  The veteran should be 
advised of the requirements by which to 
perfect an appeal with respect to that 
issue.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals


 



